I concur in the conclusion reached by Judge CRANE and for the reasons stated by him in his opinion. I think, however, that there is another aspect of the facts upon which may be rested our decision that the extraordinary term of the Supreme Court had been terminated at the time when the justice appointed to hold the term proposed to reconvene it.
After the adjournment of the court on November 5th, 1924, and on December 26th, 1924, the court apparently was reconvened for the purpose of fixing bail and when that proceeding was concluded according to the minutes of the court a "recess" was taken. This was the last step taken for the purpose of adjourning or continuing said term of court. It supersedes whatever may have been done for that purpose before and it is decisive of the question whether the term had been kept alive so that it might be reconvened as was proposed. In my opinion it was insufficient to keep the court alive, even if we should assume that the first action of the justice to the effect that the term of court "be continued until the further order of the court" would have been sufficient, if unmodified, to accomplish that result. As I say, that first action was superseded by the declaration of a recess and the meaning and effect of a recess, therefore, become controlling.
In my judgment a retrial of the Reynolds case after the Appellate Division had reversed the judgment of conviction and ordered a new trial, was new business and, therefore, we cannot approach the decision of the question whether the term of court had been kept alive for such new trial with that liberality of interpretation which we have held should be employed in the consideration of the question whether a term of court has been kept alive for the purpose of completing unfinished *Page 400 
business. (Saranac Land  Timber Co. v. Roberts, 227 N.Y. 188. )
Neither are we concerned with the question of the exact length of time for which a court might be kept in existence by the declaration of a recess. The decision of that question might very well be affected by the facts of a given case. The only question with which we are concerned is the one whether when a term of court has merely taken a recess and nothing more has been done to perpetuate its existence, it can be regarded as having been kept alive for a period of nine months so that it can then be reconvened for the purpose of transacting new business. It seems to me that to thus hold would v olate the technical definition of a recess and rules of common sense and ordinary practice in the procedure of courts.
A recess of a term of court decisively and inevitably indicates a temporary suspension of its proceedings. It denotes that its proceedings have been suspended for a short time for some purpose and everybody having business with it naturally understands that after such brief suspension it will resume its proceedings. But so far as I am aware it has never been the practice or the understanding that a court by taking a recess could be kept alive for months to the end of being then unexpectedly reconvened for the purpose of taking hold of new business. Such cessation of the proceedings of a court is not a brief and temporary suspension of its activities keeping it alive for further business; it is an abandonment of the term of court which results in its death and termination.
For this reason also I concur in the decision.
Orders reversed and application granted, without costs.
CARDOZO, POUND, McLAUGHLIN, ANDREWS and LEHMAN, JJ., concur with CRANE, J; HISCOCK, Ch. J., concurs in opinion, in which also McLAUGHLIN, CRANE and ANDREWS, JJ., concur.
Orders reversed, etc. *Page 401